Citation Nr: 1825676	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative disc disease (DDD), status post laminectomy.

2.  Entitlement to service connection for major depressive disorder to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for vertigo to include as secondary to service-connected disabilities.

4.  Entitlement to an increased evaluation in excess of 40 percent for a traumatic brain injury (TBI).

5.  Entitlement to an increased evaluation in excess of 50 percent for migraines.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 until December 1993.

These matters come before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Los Angeles, California has current jurisdiction.

A Board hearing was held in October 2017.  A transcript is of record. 

The issues of entitlement to service connection for cervical degenerative disc disease and vertigo, and entitlement to an increased evaluation for a traumatic brain injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence is at least in equipoise that the Veteran's major depressive disorder is attributable to the Veteran's service-connected disabilities. 

2.  For the entire appellate period, the Veteran's migraine disability is primarily manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  For the entire appellate period, the Veteran's migraine disability is assigned a 50 percent rating, the maximum schedular rating allowable under VA regulations. 

4.  The symptomatology and manifestations caused by the service-connected migraine disability are all specifically contemplated by the schedular rating criteria for the entire rating period.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for major depressive disorder have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.  The criteria for a disability rating in excess of 50 percent for a migraine disability have been not met and an extraschedular evaluation for a higher rating is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Service Connection For Major Depressive Disorder

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 
38 C.F.R. § 3.303 (d). 
Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b).

On October 1, 2013, the Veteran underwent a VA examination with Dr. P. H. to determine the etiology of his mental disorder.  Dr. H. diagnosed the Veteran with major depressive disorder and opined that based on extensive review of the evidence and examination of the Veteran that the Veteran's major depressive disorder was at least as likely as not proximately due to or the result of the Veteran's service-connected disabilities.  See VA Examination received October 1, 2013.  The examiner based her opinion on the Veteran's reports of chronic depressive symptoms with agitation and short temper due to the experience of moderate to severe headaches on a daily basis since 1993.  These headaches, according to Dr. H. were evaluated on numerous occasions, as evidenced by medical treatment records from June 2010 through September 2013 from Loma Linda VAMC and the August 2005 VA examination, and have been noted as residuals of the Veteran's TBI sustained during service.  Dr. H. further noted each of these medical records also reports existence of depression, irritability and agitation.  Dr. H. concluded that since the Veteran's report of symptoms is consistent with medical records and because the Veteran reports depressed mood and irritability secondary to chronic headaches for twenty years, it was her opinion that it is at least as likely as not that the Veteran's depression is secondary to service-connected TBI, particularly chronic headaches.  Id.

On October 24, 2013, an additional medical opinion was solicited by the RO from Dr. M. G.  The examiner opined the Veteran's major depressive disorder was less likely than not incurred in or caused by service or proximately due to or the result of the Veteran's service-connected condition.  The examiner reasoned that the Veteran suffered his head injury in 1993.  However, depressive symptoms as they are manifested now were not noted in the clinical record until January 2010.  As such, there is no continuum of treatment that would suggest a link among the two conditions.  The examiner further noted that per records, the Veteran has attributed his depressed mood to a variety of medical conditions, including back pain, spinal stenosis, and headaches.  Although headaches have been noted to be secondary to TBI, there is no indication that headaches in and of themselves would result in depressive symptoms noted.  The examiner also noted the Veteran also attributed his depressed mood to worsening memory, and indicated that memory had become notably worse in the two years prior to the 2013 examination.  The examiner noted that memory deficits associated with TBI are not progressive; typically, memory problems are at their worse severity immediately following the injury and resolve to varying degrees in the years after the injury.  The examiner concluded that based on the foregoing it was unlikely that worsening memory problems are associated with the service-connected TBI.

In the weighing the evidence, the Board assigns more probative weight to the medical opinion of Dr. P. H.  The examiner based her opinion on all the relevant evidence of record and examination and statements of the Veteran.  Dr. P. H. has the requisite knowledge, skill and training to render such opinion and the opinion is based on a complete and accurate examination of all the evidence of record.  The Board assigns less probative value to Dr. M. G.'s medical opinion.  The Board finds the opinion provided by Dr. G. did not accurately evaluate whether or not the Veteran's depressive disorder was proximately due to or caused by residuals of the Veteran's service-connected TBI. 

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for major depressive disorder is warranted.  38 C.F.R. §§ 3.102, 3.303.

III.  Increased Rating In Excess of 50 Percent for Migraines

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
 § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that his migraines are more severe than reflected by the current criteria under which he has been rated.

Under the Schedule of Ratings for neurological conditions and convulsive disorders, a noncompensable rating is warranted for migraine headaches with less frequent attacks; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

 The rating criteria do not define "prostrating;" nor has the Court.  Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

As to the term "productive of economic inadaptability," such term could have either the meaning of "producing" or "capable of producing" economic inadaptability. Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

Words such as "very frequently" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2017).

For the entire appellate period, the Board finds that a disability rating of 50 percent is warranted.  The evidence of record demonstrates that the Veteran's migraine disability is productive of very frequent completely prostrating and prolonged attacks of headache pain and finds that the service-connected disability picture is adequately contemplated by the 50 percent rating.

The presently assigned 50 percent rating constitutes the maximum schedular rating available under Diagnostic Code 8100, migraines, and there is no other diagnostic code pertaining to migraine headaches.  Therefore, the Board must consider whether referral for extraschedular consideration is warranted.

In an exceptional case where a schedular rating is found to be inadequate, there must be consideration of whether an extraschedular rating is warranted.  38 C.F.R. 
 § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. 
 § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third and final step is to refer the case to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra schedular rating.  Id. 

The Board finds that the Veteran's service-connected disability does not warrant referral for extraschedular consideration.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected migraine disability.  The Board acknowledges that the Veteran receives the maximum rating under Diagnostic Code 8100 for his migraine disability.  That being said, this rating is designed to contemplate "very frequent" and "completely prostrating and prolonged attacks" that are "productive of severe economic inadaptability."  Thus, the criteria account for both the frequency and severity of the symptoms reported here, and also explicitly considers interference with employment.  The Veteran's statements, while reflective of serious headache symptoms, remain consistent with the criteria for a 50 percent rating and there is no reason to conclude that his symptoms are so unusual that the highest evaluation is insufficient here. 

Thus, his symptoms associated with this disability do not denote an exceptional or unusual disability picture.  That is to say, the symptoms are not shown to cause any impairment that is not already contemplated by the applicable rating criteria.  Again, 38 C.F.R. § 4.1, generally, contemplates that the degrees of disability specified in the Rating Schedule are adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Also the evaluation and treatment he has received for his migraines have not been on a frequent inpatient basis.  Hence, the Board is not obligated to refer this claim for extraschedular consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 

Therefore, the Board concludes that entitlement to an evaluation in excess of 50 percent for a migraine disability is not warranted, including on an extraschedular basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for major depressive disorder is granted, subject to the regulations governing monetary benefits.

Entitlement to an increased evaluation in excess of 50 percent, for a migraine disability is denied.


REMAND

The Board regrets having to remand the Veteran's claims; however, the Board finds that additional development is necessary before the claims on appeal are considered.

Service connection claims

The Board finds a remand is necessary to solicit an adequate nexus opinion for the Veteran's service connection claims.  As for the Veteran's cervical spine (DDD), the Veteran was afforded a VA examination in October 2013.  The examiner opined that the Veteran's cervical spine condition was less likely than not incurred in or caused by his service due to the absence of complaints of neck pain during service.  The examiner also opined that the Veteran's cervical condition was less likely than not proximately due to or the result of the Veteran's service-connected condition because TBI is direct trauma to the brain tissue either by a shearing effect leading to diffuse axonal injury or contusion which may result in coup countercoup bruising.  Injury to the brain tissue does not result in any additional increased biomechanical stress on the cervical spine which would result in pathology.  The Board finds this opinion to be inadequate for adjudication purposes as the examiner did not consider whether the Veteran's current cervical condition was caused when he was injured after a 5 ton dump truck fell off jack and hit him in the head and knocked him to the ground causing him to see stars, become dizzy and almost losing consciousness.  Moreover, the examiner did not consider the Veteran's lay statements of continued and persistent complaints of neck and back pain since service.  

As for the Veteran's vertigo, the Veteran has not been afforded a VA examination with respect to the claimed condition.  The Veteran has asserted that his vertigo is due to his service-connected disabilities.  See Hearing Transcript received October 20, 2017.  As there is no medical opinion addressing this issue the Board finds remand is necessary to obtain an adequate opinion.

VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  Specifically, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds a remand is necessary to afford the Veteran a VA examination to determine the etiology of these conditions.



Increased rating claim

The record also reflects that the Veteran last underwent VA examinations for his fractured nose in April 2014.  At the October 2017 Board hearing, the undersigned VLJ asked the Veteran as of that date did the Veteran think that his TBI symptoms have gotten worse.  The Veteran answered in the affirmative.  

As the Veteran indicates that his symptoms have worsened since his last exam and there is no recent VA examination of record, the Board finds that a new VA examination is appropriate to assess the current severity of the Veteran's disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  VA's General Counsel has also indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's issues on appeal, to specifically include updated treatment records related to the claimed disabilities.  If any of the requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  After the above has been completed, schedule the Veteran for a VA examination with a qualified examiner to determine nature and etiology of his cervical spine condition.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

The examiner is asked to opine whether:

a).  Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's cervical spine condition had its onset in or are otherwise related to the Veteran's military service?

b).  If not, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's cervical spine condition was caused by any service-connected disability?

c).  Is it at least as likely as not (a 50 percent or higher probability) that that the Veteran's cervical spine condition was aggravated by any service-connected disability?

The reviewing clinician's opinion(s) must reflect consideration of the Veteran's reports of symptoms during and following service, and the opinion provided cannot be based solely on the absence of in-service or post-service treatment.

3.  After the development requested in item #1 is completed, schedule the Veteran for a VA examination with a qualified examiner to determine nature and etiology of his vertigo.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

The examiner is asked to opine whether:

a).  Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's vertigo had its onset in or are otherwise related to the Veteran's military service?

b).  If not, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's vertigo was caused by any service-connected disability?

c).  Is it at least as likely as not (a 50 percent or higher probability) that that the Veteran's vertigo was aggravated by any service-connected disability?

The reviewing clinician's opinion(s) must reflect consideration of the Veteran's reports of symptoms during and following service, and the opinion provided cannot be based solely on the absence of in-service or post-service treatment.

4.  After the development requested in item #1 is completed, schedule the Veteran for an examination to determine the severity of his service-connected TBI.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied a supplemental statement of the case (SSOC) must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, then return the appeal to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


